Citation Nr: 1600891	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Evaluation for degenerative arthritis, lateral meniscus tear and possible medial meniscus tear on the right knee, rated as 30 percent disabling prior to April 10, 2010, and 10 percent disabling thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis and a medial meniscus tear on the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to an increased rating for degenerative arthritis, lateral meniscus tear and possible medial meniscus tear on the right knee was requested.

2.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to an increased rating for degenerative arthritis and a medial meniscus tear on the left knee was requested.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an increased rating for degenerative arthritis, lateral meniscus tear and possible medial meniscus tear on the right knee.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an increased rating for degenerative arthritis and a medial meniscus tear on the left knee.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to the issues of entitlement to increased ratings for bilateral knee disabilities in a September 2015 written communication.  Subsequently, the Veteran's representative confirmed, via written correspondence dated in October 2015, that the Veteran was withdrawing his appeal.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an increased rating for degenerative arthritis, lateral meniscus tear and possible medial meniscus tear on the right knee is dismissed.

The appeal as to the claim of entitlement to an increased rating for degenerative arthritis and a medial meniscus tear on the left knee is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


